On Motion For Rehearing
PER CURIAM:
In their motion for rehearing appellants say that the foregoing opinion is in error in applying the doctrine of estoppel by judgment because the parties in the prior action are not the same as in the presently asserted action, i.e. that James Cline, the president of Citizens State Bank, was a stranger to the prior litigation. The argument ignores the fact running through all the pleadings that Cline was the servant or agent of Citizens, acting within the scope of his employment, and that the doctrine of respondeat superior applies as between him and Citizens. In the early case of McGinnis v. Chicago, R.I. & P. Ry., 200 Mo. 347, 98 S.W. 590, 594 (1906), it is said, “ * * * [I]t is generally held that, where the action is one involving the doctrine of respondeat superi- or, a judgment in separate actions acquitting the servant bars the action against the master and vice versa.” [Italics added.] See, analogously, 46 Am.Jur.2d Judgments, § 570, p. 730, 731, “And where a judgment is in favor of the principal, the judgment is res judicata in an action against the agent, a derivative responsibility being present”; and the following Section 571, “Similarly, where suit is brought against an employer for the alleged wrong of an employee, it is held that a judgment on the merits for the employer bars an action against the employee, at least where it is conceded in the first action that the employee was acting within the scope of his employment.” See also Ted Saum and Company v. Sawffar, *13237 Ark. 971, 377 S.W.2d 606-607[1-3] (1964), and cases and authority there cited, including 50 C.J.S. Judgments § 757, p. 277; and Hammonds v. Holmes, 543 S.W.2d 20 (Tex.Civ.App.1976), holding that a judgment in favor of a bank in a wrongful foreclosure action barred a second action against the bank’s employees, its officers, agents and servants.
The motion for rehearing is overruled and the application to transfer to the Supreme Court is denied.